United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 22-1610
                       ___________________________

                                  Clayton Walker

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

     Cory Shafer, in his individual and official capacity; City of Rapid City

                     lllllllllllllllllllllDefendants - Appellees

               United States; State of South Dakota; Police Dept.

                            lllllllllllllllllllllDefendants
                                    ____________

                   Appeal from United States District Court
                   for the District of South Dakota - Western
                                  ____________

                         Submitted: September 27, 2022
                            Filed: October 4, 2022
                                [Unpublished]
                                ____________

Before SHEPHERD, ERICKSON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.
       Clayton Walker appeals after the district court1 dismissed his pro se 42 U.S.C.
§ 1983 complaint for failure to comply with court orders. Following a careful review,
we conclude that the district court did not abuse its discretion in dismissing the case.
See Smith v. Gold Dust Casino, 526 F.3d 402, 404 (8th Cir. 2008) (dismissal for
failure to prosecute or failure to comply with court orders is reviewed for abuse of
discretion); see also Comstock v. UPS Ground Freight, Inc., 775 F.3d 990, 992 (8th
Cir. 2014) (dismissal as a discovery sanction is reviewed for abuse of discretion).

      To the extent Walker challenges the earlier adverse grant of summary judgment
as to his Ninth Amendment claim, we conclude that the district court correctly
granted summary judgment. See Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th Cir.
2006) (grant of summary judgment is reviewed de novo); Strandberg v. City of
Helena, 791 F.2d 744, 748 (9th Cir. 1986) (Ninth Amendment does not create rights
cognizable in a § 1983 action).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Jeffrey L. Viken, United States District Judge for the District
of South Dakota, adopting the report and recommendations of the Honorable Daneta
Wollmann, United States Magistrate Judge for the District of South Dakota.

                                          -2-